NOT DESIGNATED FOR PUBLICATION

                                             No. 122,958

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                   v.

                                     DEREJE A. GEBREMARIAM,
                                            Appellant.


                                    MEMORANDUM OPINION

        Appeal from Johnson District Court; THOMAS KELLY RYAN, judge. Opinion filed November 19,
2021. Affirmed.


        Carol Longenecker Schmidt, of Kansas Appellate Defender Office, for appellant.


        Shawn E. Minihan, assistant district attorney, Stephen M. Howe, district attorney, and Derek
Schmidt, attorney general, for appellee.


Before BRUNS, P.J., HURST, J., and MCANANY, S.J.


        PER CURIAM: Dereje A. Gebremariam appeals after he pled no contest to rape and
kidnapping. On appeal, Gebremariam contends that the district court erred in denying his
presentence motion to withdraw plea. In addition, he contends that the district court
should have either appointed a different attorney to represent him at the sentencing
hearing or should have granted him a continuance. Finally, he contends that the district
court violated his constitutional rights by not requiring the State to prove his criminal
history to a jury beyond a reasonable doubt. Finding no reversible error, we affirm
Gebremariam's convictions and sentence.

                                                    1
                                          FACTS

       On August 12, 2016, the State charged Gebremariam with aggravated kidnapping,
rape, and theft. The charges arose from an incident in which the victim and her boyfriend
requested an Uber ride from the Power & Light District in Kansas City, Missouri to the
hotel they were staying at in Overland Park. Believing that Gebremariam was their Uber
driver, the victim and her boyfriend got into the vehicle he was driving. On the way to the
hotel, the victim's boyfriend asked Gebremariam to stop at a gas station so he could use
the restroom.


       After stopping at a gas station, the boyfriend got out of the vehicle and
Gebremariam drove away. Over the next several hours, Gebremariam confined the victim
in his vehicle and raped her. Although the victim was unconscious for much of the time,
she regained consciousness and managed to identify a sign for Children's Mercy Hospital
South near I-435 in Overland Park—which was only a few minutes away from her hotel.
The victim was later able to identify Gebremariam from a photo lineup and also
identified him at the preliminary hearing. Also, DNA samples were collected that linked
Gebremariam to the crime.


       Over the course of the next three years, Gebremariam was represented by counsel
and personally participated in several court hearings. On August 15, 2019—which was
the Thursday before trial was scheduled to start on Monday the next week—
Gebremariam entered into a plea agreement with the State in which the parties agreed
that he would plea no contest to kidnapping and rape. The parties also agreed that
Gebremariam should be sentenced to the highest end of the sentencing range in the
appropriate grid box for the rape under the Kansas Sentencing Guidelines. The parties
also agreed to recommend to the district court that the sentence on the kidnapping
conviction would run concurrent to the rape sentence.



                                             2
       At the plea hearing, the district court conducted a comprehensive colloquy with
Gebremariam regarding his legal rights as well as the voluntariness of his plea.
Gebremariam repeatedly represented to the district court that he understood his rights and
that he wanted to enter the no-contest plea. Although he answered most of the questions
asked by the district court in one or two word answers, Gebremariam never indicated that
he did not understand the district court's questions. Likewise, he never requested an
interpreter, nor did he request a continuance of the plea hearing.


       At one point, Gebremariam said that a no-contest plea means that "I agree, but I'm
tired of me being here." The district court then explained to him the legal meaning of the
term. The district court also asked Gebremariam a series of follow up questions to verify
his understanding:


       "THE COURT: Let me ask you this, Mr. Gebremariam: Your choices are pleading not
       guilty and going to trial that we're scheduled for on Monday; pleading guilty, which is
       admitting the nature of the charge against you; and this third option of no-contest is
       where you are not contesting or you're not challenging the facts that the State would
       present at trial. What that means is you're not admitting guilt, but you're also stating that
       you're not offering any defense to what the State would present.


       "And as we go through this, later on in this proceeding here I'm going to ask the
       prosecutors to give a factual basis for your plea. When I come back to you, I'll ask if you
       agree that the State could present that evidence if the case went to trial, not whether you
       agree with it, but just whether or not you admit that, you know, they have this evidence
       and they would present it.


       "If you are stating no-contest and that means you're not contesting and you're not saying–
       I'm not going to have a defense, I'm not going to try to counter that in any way.


       "If that's the case, if that's what you want to do, then I would consider both everything I
       know from the court file up to this point in time, as well as the factual basis from the
       State, and at the end of that, if the evidence that they're presenting is such that you would

                                                     3
       be found or considered to be beyond a reasonable doubt to have committed these two
       crimes and you're not offering any defense to it, most likely I'm going to find you're
       guilty of those two charges even though you haven't admitted that.


       "Do you understand that?


       "THE DEFENDANT: Yes.


       "THE COURT: Does that make sense as far as what a no-contest plea would be?


       "THE DEFENDANT: Uh-huh, yes.


       "THE COURT: Okay. If at any time you have any questions about it, you can ask me,
       you can ask Ms. Durrett as we go through this, but I want to make sure you understand it.


       "I know it's been a long time getting to this point for you, and we've had stops and starts
       throughout and we've had continuances. You've been in custody a long time. I want to
       make sure that you understand, and this is what you want to do because I am certainly not
       pressuring you to do this.


       "This is something I need to know you're doing freely and voluntar[il]y and that you
       understand what you're doing. All right?


       "THE DEFENDANT: Yes, sir."


       The district court completed the plea colloquy and heard from the State about the
factual basis for the charges of kidnapping and rape. After being satisfied with
Gebremariam's answers to its questions as well as the factual basis for the charges, the
district court found that Gebremariam's no-contest plea was voluntarily and
understandingly entered. As a result, the district court found him guilty of the amended
charges of kidnapping and rape.




                                                    4
       On October 23, 2019, Gebremariam's second attorney filed a motion to withdraw
his plea prior to sentencing. In the motion, Gebremariam asserted for the first time that he
did not understand his plea because English is not his primary language. Specifically,
Gebremariam—who is originally from Ethiopia—alleged that his primary language is
Amharic. He admitted that he could understand basic English but asserted that he did not
understand the language relating to his plea.


       Gebremariam asserted in his motion that his previous attorney coerced him into
entering his no-contest plea. He alleged that she told him that he may be viewed poorly if
he went to trial because he is not from America. Gebremariam also alleged that his
attorney used his family to pressure him into entering a plea agreement the night before
the hearing. Finally, Gebremariam alleged that he felt he did not have a choice to reject
the plea agreement because he felt that his attorney was not prepared for trial.


       On February 4, 2020, the district court held a hearing on Gebremariam's motion.
Before the hearing, the district court retained an Amharic interpreter to assist
Gebremariam at the hearing on his motion to withdraw plea. At the hearing,
Gebremariam claimed that he had a limited understanding of English and testified that he
often had trouble understanding the court's questions. In particular, Gebremariam
testified—primarily in English—as follows:


       "Q: [MR. BILLAM] There are times when you talk to me and you don't use the
       interpreter; right?


       "A: Yes.


       "Q: And when we talk, it's very conversational?


       "A: A little bit. I mean, sometimes I don't understand but other times I do.




                                                    5
       "Q: And when you don't understand when we're talking, what do you do?


       "A: I ask for repetition and explanation.


       "Q: And sometimes we need to talk back and forth two, three, four times; right?


       "A: Yes.


       "Q: When you speak to me in English, do you try and use small words to try and get
       your point across?


       "A: Yes.


               ....


       "Q: Is there a difference between your conversations with me in private and being in the
       courtroom?


       "A: Very much.


       "Q: How is it different to be in the courtroom?


               "THE INTERPRETER: In the court, the language is much low and it has a speed
       so he has difficulty understanding."


       When asked why he did not tell the district court that he had trouble understanding
at the plea hearing, Gebremariam claimed that he did not have a chance to do so and that
he felt pressured to answer in the way that his attorney told him to respond. Likewise, on
cross-examination, Gebremariam testified as follows:


       "Q: . . . You were asked on numerous occasions 'do you understand' after Judge recited
       several rights that you were giving up.



                                                   6
        ....


       "A: Partly.


       "Q: If I told you that every single time you were asked by Judge in English, you
       responded, 'Yes I understand.'


       "A: Yes.


       "Q: No reason to dispute that?


       "A: I was fearful at the time and the lawyer was my side, so whatever she wants me to
       say I say."


       When asked about his claim that his attorney forced him into pleading no contest,
Gebremariam testified:


       "A: Yeah. She threatened me and coerced me to accept.


       "Q: How did she threaten you?


       "A: Such as you will face 32 years and you are black. The jury will not side with you.
       The victim is from here. And so he's from Africa.


       "Q: Is there anything else?


               "THE INTERPRETER: When she presented the plea, it was so brief, and he did
       not quite understand."


       As for his assertion that his attorney was not ready for trial, Gebremariam
testified:


       "Q: Did you feel as though Ms. Durrett was ready for trial?


                                                   7
"A: By ready, do you mean she was in a hurry kind of?


"Q: No, was she prepared?


"A: No.


"Q: Why don't you believe she was prepared for your trial if that was your only other
option besides the plea?


"A: She has never come and discussed my case.


"Q: Any other reasons?


"A: Every time I asked her my case, she's like a stranger to the case.


"Q: Did you feel she was preoccupied with other things besides the case?


"A: Very much so.


....


"Q: So you don't believe she was ready to start your trial?


"A: Yes.


"Q: Is that why you took the plea?


"A: The plea before?


"Q: Yes.


"A: Yes. Yes.




                                             8
       "Q: Explain to the Court how you felt when you were told there were no more
       continuances so if you didn't take the plea you would go to trial.


       "A: It was so scary like anybody could be. The choice is only two, anybody would take
       the choice I took because of lack of choice."


       At the end of the motion hearing, the district court determined that Gebremariam
had not shown "good cause" to withdraw his plea. In particular, the district court found
that Gebremariam understood sufficient English to understand his rights and to
voluntarily enter his plea. The district court noted in support of its conclusion that
Gebremariam had participated in numerous court hearings in the three years between his
arrest and the entry of his plea. The district court also noted that these hearings were
before the same judge and that Gebremariam had not previously requested an interpreter.


       Specifically, the district court found:


               "[THE COURT] . . . [T]here was no request by the defendant for an interpreter
       until the intention of Mr. Gebremariam to withdraw his plea was made at the time of the
       scheduled sentencing hearing. I have been well aware that Mr. Gebremariam speaks what
       would be termed as, quote, 'broken English,' closed quote, and that the English language
       is not his primary language for communicating.


               "But I will also note that the Court always stands ready to provide an interpreter
       when there is any, and emphasize 'any,' indication that a defendant does not understand
       the spoken language utilized in court. Once requested by Mr. Gebremariam, the Court has
       provided an interpreter for him.


               "With this issue of language barrier as an issue to withdraw his plea, I will note
       that Mr. Gebremariam has interacted, albeit in a limited fashion, with myself here in
       court at more than 20 different appearances. During those appearances, there has been
       testimony presented at court hearings, and Mr. Gebremariam did not request an
       interpreter for the testimony and the statements of attorneys, all of which were in English.


                                                    9
        "Further, Mr. Gebremariam, after—in all of the hearings after his arraignment,
was specifically asked by myself whether he understood that continuances rather than
setting the case for trial would impact his speedy trial rights under the law. Mr.
Gebremariam answered on each occasion that he understood the continuances at his
request would not count for the days in which he must be brought to trial.


        "One further indication of Mr. Gebremariam's understanding of the English
language is the entirety of that plea hearing transcript in which he entered no contest
pleas which necessarily includes an explanation of what a no contest plea means.


        "While counsel has highlighted his comments that he was tired when asked about
the no contest plea and Ms. Durrett's assistance in attempting to understand the concept
of a no contest plea—


         ....


        " . . . that Mr. Gebremariam answered all the specific questions posed to him by
the Court, that he understood both the nature of the proceedings and the impact of his no
contest pleas.


         ....


        "I'll also note one other hearing in the court's file which was a pretrial hearing . . .
in which I ruled on various motions filed by the State and the defendant. When making
those specific rulings on admissibility of evidence for the trial, Mr. Gebremariam did not
voice any indication that he did not understand the nature of those rulings and the—or
request any explanation from the Court or from counsel in the course of the hearing.


        "Mr. Gebremariam is able to understand some English, quite a bit of English, but
understandably has difficulty with both the speed at which people speak in this public
setting as well as the terminology used both colloquially in the American English
language and the legal terminology.




                                              10
               "From all of these findings that I have been listing here as to any claim of
       misunderstanding or lack of understanding by Mr. Gebremariam of the English language,
       I do not find that there is a basis to set aside his plea on those claims, and I will grant the
       State's motion for failing to meet his burden of proof on that issue."


       Further, the district court determined that Gebremariam had not presented
sufficient evidence to establish that his first attorney had coerced him into entering his
plea. For these reasons, the district court denied Gebremariam's motion to withdraw plea
and set the matter for sentencing.


       Following the hearing on his motion to withdraw plea, Gebremariam filed three
pro se motions. In each of the motions, he asked to replace the second attorney who
represented him on his motion to withdraw plea. He also complained about the interpreter
retained to assist him at the hearing on his motion to withdraw plea and suggested that the
translation was not accurate.


       On March 10, 2020, the district court held a sentencing hearing at which a
different interpreter was retained to assist with translation. At the outset, the district court
addressed Gebremariam's pending pro se motions. Gebremariam's second attorney told
the district court that Gebremariam's family had purportedly located an Amharic-
speaking attorney in St. Louis who could represent him. But when the district court asked
Gebremariam about the attorney, Gebremariam could not identify the attorney's name or
other pertinent information. Gebremariam also stated that he had not personally spoken to
the attorney about representing him.


       Next, the district court asked Gebremariam about the alleged difficulties he had
with the interpreter who was retained to assist him at the motion to withdraw plea
hearing. In response, Gebremariam suggested that although the interpreter spoke
Amharic, the interpreter was not fluent because it was his second language.


                                                     11
       Ultimately, the district court denied Gebremariam's pro se motions. In so doing,
the district court explained:


               "This pro se motion, . . . does not raise any additional issues that have not already
       been addressed by the Court with the exception of the request for an Amharic-speaking
       lawyer to represent him.


               "That ties into Mr. Gebremariam's two similar motions to discharge counsel, one
       that was not signed but filed with the court, the other being signed. In that request to
       discharge Mr. Billam, the same issues that were addressed in the motion to withdraw plea
       hearing are raised again and do not raise to the level of a basis to discharge Mr. Billam,
       Mr. Billam indicating that he does not believe there is conflict in his representation for
       Mr. Gebremariam.


               "The remaining issue of requesting to have his own retained counsel to represent
       him at this hearing here today is that the defendant does not provide any specific
       information on who this attorney is or in fact that he or she has been retained by Mr.
       Gebremariam or his family members to represent him at this juncture in the case.


               "The defendant's motion to discharge Mr. Billam is considered and denied. We
       will proceed with sentencing today."


       The district court then proceeded to the sentencing portion of the hearing. After
hearing from Gebremariam's attorney and the State and after reviewing the presentence
report, the district court sentenced Gebremariam to 203 months in prison for the rape
conviction and 61 months in prison for the kidnapping conviction, which was the
sentence recommended by the parties to the plea agreement. Following the plea
agreement, the district court ran the convictions concurrent rather than consecutive.
Thereafter, Gebremariam filed a timely notice of appeal.




                                                    12
                                         ANALYSIS

Motion to Withdraw Plea

       Gebremariam contends that the district court abused its discretion by denying his
presentence motion to withdraw his plea. K.S.A. 2020 Supp. 22-3210(d)(1) grants a
district court the discretion to allow a defendant to withdraw a guilty or no-contest plea
prior to sentencing if good cause is shown. The decision to grant or deny a motion to
withdraw a plea lies within the discretion of the district court. State v. Green, 283 Kan.
531, 545, 153 P.3d 1216 (2007). On appeal, a defendant challenging a district court's
denial of a motion to withdraw plea—in this case Gebremariam—must establish that the
district court abused its discretion in reaching that decision. State v. DeAnda, 307 Kan.
500, 503, 411 P.3d 330 (2018). A judicial action constitutes an abuse of discretion if it is
arbitrary, fanciful, or unreasonable; based on an error of law; or based on an error of fact.
State v. Ingham, 308 Kan. 1466, 1469, 430 P.3d 931 (2018).


       As a general rule, the three nonexclusive factors set forth in State v. Edgar, 281
Kan. 30, Syl. ¶ 2, 127 P.3d 986 (2006)—known as the Edgar factors—should guide a
district court's consideration of whether a defendant has established the good cause
required by K.S.A. 2020 Supp. 22-3210(d)(1). These factors are: (1) whether the
defendant was represented by competent counsel; (2) whether the defendant was misled,
coerced, mistreated, or unfairly taken advantage of; and (3) whether the plea was fairly
and understandingly made. Here, Gebremariam's appeal focuses on the second and third
Edgar factors. Specifically, Gebremariam contends that he was coerced into entering his
plea and that he did not understand his plea based on a language barrier.


       The Due Process Clause of the Fourteenth Amendment to the United States
Constitution protects defendants in criminal cases by requiring that any plea be
knowingly and voluntarily made. Brady v. United States, 397 U.S. 742, 755-56, 90 S. Ct.


                                             13
1463, 25 L. Ed. 2d 747 (1970). As part of this protection, a court considering a
defendant's plea of guilty or no contest must inform the defendant of the direct
consequences of his or her plea. 397 U.S. at 755-57. In addition, the record must
affirmatively disclose that the defendant understands the potential consequences of the
plea and still chooses to plead guilty or no contest. See State v. Beauclair, 281 Kan. 230,
237, 130 P.3d 40 (2006).


        K.S.A. 2020 Supp. 22-3210 was enacted to ensure compliance with these elements
of due process. Beauclair, 281 Kan. at 237. Under this statute, a district court considering
a defendant's plea must determine on the record that the defendant enters his or her plea
voluntarily and with an understanding of its consequences 281 Kan. at 237. K.S.A. 2020
Supp. 22-3210(a)(2) requires a district court to inform "the defendant of the
consequences of the plea, including the specific sentencing guidelines level . . . and of the
maximum penalty provided by law which may be imposed upon acceptance of such
plea . . . ."


        Similarly, "[o]ne of the most basic of the rights guaranteed by the Confrontation
Clause is the accused's right to be present in the courtroom at every stage of his or her
trial." State v. Calderon, 270 Kan. 241, 245, 13 P.3d 871 (2000). "Moreover, the right to
be 'present' encompasses more than a defendant's mere physical appearance at critical
stages. It assumes the defendant 'will be informed about the proceedings so he or she can
assist in the defense.'" Khalil-Alsalaami v. State, 313 Kan. 472, 488, 486 P.3d 1216
(2021) (quoting Calderon, 270 Kan. at 245)."'A defendant's right to be present includes a
right to have trial proceedings translated into a language that he or she understands so
that he or she can participate effectively in his or her own defense.'" 313 Kan. at 488
(quoting Calderon, 270 Kan. at 245).


        In Khalil-Alsalaami, the Kansas Supreme Court explained the due process
implications related to a criminal defendant's access to an interpreter in the context of a

                                             14
K.S.A. 60-1507 motion. Khalil-Alsalaami, 313 Kan. at 488-92. In deciding if a district
court abused its discretion in denying a motion to withdraw plea based on an alleged
failure to sufficiently understand the English language, we must first examine the record
to determine if there is substantial competent evidence to support the district court's
findings. Khalil-Alsalaami, 313 Kan. at 492-93; see also State v. Schaal, 305 Kan. 445,
449, 383 P.3d 1284 (2016) (noting that an error of fact, sufficient to show that a district
court abused its discretion in denying a presentence motion to withdraw plea, is reviewed
on appeal based on "substantial competent evidence" standard).


       Here, Gebremariam does not contest the district court's finding that he participated
in a number of previous court hearings without an interpreter over the course of the three
years between his arrest and the entry of his no-contest plea. Likewise, he does not
contest the district court's finding that he never advised the court that he did not
understand the proceedings nor did he request an interpreter until he sought to withdraw
his plea. Further, Gebremariam does not contest the district court's finding that he
repeatedly told the district court that he understood his rights and the nature of his plea.


       In reviewing the district court's ruling on Gebremariam's motion to withdraw his
plea, "we do not reweigh the evidence, resolve conflicts in evidence, or make credibility
determinations." Khalil-Alsalaami, 313 Kan. at 491. "These functions fall within the
exclusive purview of the district court as the finder of fact. On review, the appellate
court's duty is limited to deciding whether the district court findings, viewed in the light
most favorable to the prevailing party, are supported by substantial competent evidence."
313 Kan. at 491. Based on our review of the record on appeal, we conclude that those
findings are sufficient for a reasonable person to conclude that Gebremariam voluntarily
and understandingly entered his plea. As a result, we conclude that the district court did
not abuse its discretion by concluding that Gebremariam had failed to show that his plea
was not understandingly made.


                                              15
       In addition, based on our review of the record on appeal, we conclude that there is
substantial competent evidence to support the district court's findings on Gebremariam's
ability to understand English sufficiently to allow him to understand the proceedings, the
terms of the plea agreement, and the nature of his no-contest plea. We also find that a
reasonable person could regard the evidence in the record to be sufficient to support the
district court's conclusion that Gebremariam did not require the assistance of an
interpreter at the plea hearing. Although it is vital that the district court examine such
issues carefully, we find that this has been done in this case.


       For similar reasons, we are not persuaded by Gebremariam's argument that the
district court abused its discretion in determining that he had failed to show that his
attorney coerced him into entering his plea. At the hearing on the motion to withdraw,
Gebremariam testified that his attorney at the time had coerced him into entering his plea.
After hearing the testimony, the district found that it was not credible. Specifically, the
district court found:


       "THE COURT: . . . Mr. Gebremariam claims that he was forced or coerced by Ms.
       Durrett into accepting his plea which would necessarily under his theory mean that he did
       not voluntarily enter this plea . . .


                "From the court file as well as the defendant's motion and the defendant's
       testimony here today, I do not find that Mr. Gebremariam has shown any facts which
       would establish good cause to set aside his plea based upon actions or working by Ms.
       Durrett in the course of her representation for Mr. Gebremariam—


                ....


                " . . . such as the various forms alleged here that she was abusive or demanding
       that he accept the State's plea offer rather than going to trial.




                                                     16
               "Mr. Gebremariam's claims . . . that Ms. Durrett never came to discuss his case
       and was like a stranger to his case [are] unsupported.


                ....


               " . . . [T]he plea hearing transcript and the discussion between myself and Mr.
       Gebremariam on the voluntariness of and understanding of his plea all of the contentions
       here that he was coerced or threatened in any way to enter that plea, it was only after the
       plea and sentencing hearing were imminent that Mr. Gebremariam first indicated that he
       did not feel Ms. Durrett was ready for trial.


               "He also stated in his plea hearing that he was satisfied with the representation
       provided by Ms. Durrett to that point.


               "The defendant has failed to establish any facts individually or taken in
       conjunction with other facts to show that he was forced, coerced, or threatened to take the
       plea agreement that he ultimately entered into.


               "Based on the lack of any such good cause evidence demonstrated in the
       defendant's case, I am sustaining the State's motion to deny the motion to withdraw plea."


       Once again, we are not to reweigh the evidence, resolve evidentiary conflicts, or
make witness credibility determinations. Instead, such issues are firmly within the
authority of the district court. Johnson, 307 Kan. at 445. Here, the district court's ruling
regarding the question of coercion by his attorney was based on its weighing of the
evidence as well as on its credibility determinations. See State v. Macias-Medina, 293
Kan. 833, 838-39, 268 P.3d 1201 (2012). Certainly, the district court was in a better
position to make these findings than an appellate court.


       We also recognize that the Kansas Supreme Court has rejected the argument that
an attorney coerces a plea by using family members to pressure a defendant into entering
a plea. See, e.g., State v. Denmark-Wagner, 292 Kan. 870, Syl. ¶ 2, 876-77, 258 P.3d 960

                                                       17
(2011). In particular, our Supreme Court has found that "[f]amily pressure to accept a
plea agreement does not constitute coercion so as to render a defendant's guilty plea
involuntary, when the defendant acknowledges that the decision to enter the plea was
ultimately his or her own choice." 292 Kan. 870, Syl. ¶ 2. Here, there is substantial
competent evidence to support the district court's determination that it was ultimately
Gebremariam who voluntarily made the decision to plea no contest in exchange for
having the theft charge dismissed and having the sentences for the remaining charges run
concurrent. Thus, we conclude that the district court's findings are supported by
substantial competent evidence and that the district court did not abuse its discretion by
denying Gebremariam's motion to withdraw plea.


Motion for Continuance

       Gebremariam also contends that the district court abused its discretion in denying
his motion to continue his sentencing so he could retain another attorney. In addition, for
the first time on appeal, Gebremariam contends that the district court erred by not
appointing conflict-free counsel to represent him at the sentencing hearing. Because the
Sixth Amendment to the United States Constitution guarantees the right to conflict-free
counsel in a criminal prosecution, we will consider this issue on the merits. See State v.
Galaviz, 296 Kan. 168, 174, 291 P.3d 62 (2012).


       On appeal, Gebremariam asserts that a conflict existed with his second attorney
who failed to retain an interpreter to help prepare for the hearing on the motion to
withdraw plea hearing. Still, Gebremariam does not explain how the lack of an interpreter
impacted his attorney's ability to represent him at the hearing. As a result, we find
Gebremariam's argument to be abandoned and waived. State v. Salary, 309 Kan. 479,
481, 437 P.3d 953 (2019). We also note that Gebremariam testified on his own behalf at
the hearing on the motion to withdraw plea, that an interpreter was present at the hearing,
and the district court relied upon Gebremariam's testimony in issuing its ruling.

                                             18
       Gebremariam's primary argument is that the district court erred by not granting his
request for a continuance so he could hire an Amharic-speaking attorney. K.S.A. 22-3401
provides a district court may grant a continuance "for good cause shown." The grant or
denial of a request for a continuance will not be disturbed on appeal absent a showing of
an abuse of discretion. State v. Gentry, 310 Kan. 715, 734, 449 P.3d 429 (2019); see State
v. Glover, 50 Kan. App. 2d 991, 997-98, 336 P.3d 875 (2014), rev. denied 302 Kan. 1014
(2015) (discussing meaning of "good cause" in motion to withdraw plea case).


       "When a criminal defendant's constitutional right to secure counsel of his or her
choice conflicts with the trial judge's discretionary power to deny continuances, the
reviewing court must balance several factors in determining whether the trial court's
conduct was fair and reasonable." Johnson, 304 Kan. 924, Syl. ¶ 12. Those factors are:
(1) whether granting a continuance would be inconvenient for witnesses, the court, the
attorneys, or the parties; (2) whether the court has granted other continuances; (3)
whether the defendant has established legitimate reasons for the delay; (4) whether the
delay is the defendant's fault; and (5) whether the denial of the continuance would result
in prejudice to the defendant. 304 Kan. at 945-46.


       Although his case had been pending for nearly three and a half years,
Gebremariam did not make his request to retain an Amharic-speaking attorney to the
district court until shortly before the sentencing hearing. The district court asked
Gebremariam several questions about the attorney that he allegedly wanted to hire. Yet
Gebremariam did not know the name of the attorney and could not even identify where
the attorney's law practice was located. Moreover, Gebremariam admitted that he had not
talked to the attorney about representing him.


       After inquiring of Gebremariam, the district court found:




                                             19
               "This pro se motion, . . . does not raise any additional issues that have not already
       been addressed by the Court with the exception of the request for an Amharic-speaking
       lawyer to represent him.


       "That ties into Mr. Gebremariam's two similar motions to discharge counsel, one that was
       not signed but filed with the court, the other being signed. In that request to discharge Mr.
       Billam the same issues that were addressed in the motion to withdraw plea hearing are
       raised again and do not [rise] to the level of a basis to discharge Mr. Billam, Mr. Billam
       indicating that he does not believe there is conflict in his representation for Mr.
       Gebremariam.


               "The remaining issue of requesting to have his own retained counsel to represent
       him at this hearing here today is that the defendant does not provide any specific
       information on who this attorney is or in fact that he or she has been retained by Mr.
       Gebremariam or his family members to represent him at this juncture in the case.


               "The defendant's motion to discharge Mr. Billam is considered and denied. We
       will proceed with sentencing today."


       Under these circumstances, we do not find that the district court abused its
discretion in denying Gebremariam's motion for a continuance.


Criminal History

       Finally, Gebremariam argues that the district court violated his constitutional
rights by using his prior convictions to determine his sentence without first requiring the
State to prove his criminal history beyond a reasonable doubt. Notably, Gebremariam
candidly acknowledges that the Kansas Supreme Court has rejected his argument that
Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000),
requires his criminal history be determined by a jury beyond a reasonable doubt. In
particular, he recognizes that this issue was decided by our Supreme Court in State v.
Ivory, 273 Kan. 44, 46-48, 41 P.3d 781 (2002). As a result, because there is no indication

                                                    20
that our Supreme Court is departing from its earlier position in Ivory, we must follow that
precedent. See State v. Rodriguez, 305 Kan. 1139, 1144, 390 P.3d 903 (2017).


       Affirmed.




                                            21